Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-19-00033-CR

                                   Ernest Jurl HERT,
                                       Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                     From the County Court, Atascosa County, Texas
                                 Trial Court No. 33663
                        Honorable Lynn Ellison, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED September 4, 2019.


                                            _____________________________
                                            Sandee Bryan Marion, Chief Justice